Citation Nr: 0207931	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  98-19 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for low back 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from January 1962 to January 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matters on appeal have been obtained.

2.  The veteran's low back disability is manifested by 
functional impairment that most nearly approximates moderate.

3.  Left knee disability is manifested by arthritis with pain 
on motion and slight subluxation; flexion of the knee is not 
limited to less than 60 degrees and extension of the knee is 
not limited to more than 10 degrees.

4.  Right knee disability is manifested by arthritis with 
pain on motion; flexion of the knee is not limited to less 
than 60 degrees and extension of the knee is not limited to 
more than 10 degrees; no subluxation or instability of the 
knee is present.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 20 percent rating for 
low back disability have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5292, 5295 (2001).

2.  The veteran's left knee disability warrants a 10 percent 
evaluation for limitation of motion and a separate 10 percent 
evaluation for subluxation.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2001).

3.  The veteran's right knee disability warrants a rating of 
10 percent.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001), 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected disabilities. The Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to such 
disabilities.  In this regard, the Board notes that in a case 
such as this where entitlement to compensation has already 
been established and an increase in the disability ratings is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO granted service connection for bilateral 
chondromalacia of the knees and assigned a noncompensable 
rating by decision dated in March 1972.  By decision dated in 
January 1974, the RO granted service connection for 
spondylolisthesis at L5 to S1 and assigned an initial 10 
percent rating.  

In July 1997 the veteran claimed entitlement to increased 
evaluations for his service-connected back and knee 
disabilities.  

Private treatment records dated in 1997 are associated with 
the claims file and reflect evaluation of the veteran for 
knee problems.  Magnetic resonance imaging conducted in April 
1997 revealed a medial meniscus tear and partial anterior 
cruciate ligament tear of the left knee.  The veteran was 
tender along the left medial joint line and crepitation was 
noted in the medial and patellofemoral compartments.  There 
was no obvious instability.  X-rays showed arthritis.  In May 
and June 1997, the veteran's left knee was noted to be doing 
well, subsequent to arthroscopic debridement in May 1997.  In 
June he had a full range of left knee motion and no evidence 
of effusion.  He was released to return to work, with some 
restrictions against climbing.

In November 1997, the veteran reported for a VA examination.  
There was no evidence of knee swelling and McMurray's sign 
was negative.  There was evidence of a mild inferior 
deformity of the left patella.  The diagnosis was chronic 
bilateral knee pain with extensive degenerative arthritis and 
loss of medial joint spaces bilaterally.  Such was opined to 
be mildly disabling to the veteran.  X-rays of the veteran's 
back showed findings consistent with mild degenerative joint 
disease at the L4-5 interspace and some osteophyte formation 
at L5.  Examination revealed no obvious postural or fixed 
deformities.  The veteran was able to flex, hyperextend and 
laterally bend well, without any palpable paraspinous muscle 
spasm over the lumbar region.  Straight leg raising was 
negative bilaterally and there was no evidence of sensory 
defect.  The diagnosis was mechanical low back pain without 
evidence of nerve root compression.  The examiner stated that 
the veteran was not disabled by his back condition at that 
time.

In February 1998, the veteran presented for a VA examination.  
Examination revealed no knee swelling.  Straight leg raising 
was negative bilaterally.  There were no postural or fixed 
deformities.  The veteran had good flexion, hyperextension 
and lateral bending and there was no palpable spasm.  There 
were no sensory deficits.  The diagnoses were chronic 
bilateral knee pain with extensive degenerative arthritis, 
opined to be mildly disabling, and mechanical back pain 
without evidence of nerve root compression.

The veteran presented for a VA examination in June 1999.  The 
veteran complained of morning stiffness in the knees, left 
greater than right.  He indicated he could climb two flights 
of stairs without significant knee pain, but that his pain 
was aggravated by squatting.  He also complained of 
occasional slight swelling of the left knee.  He denied 
locking, but complained of an occasional giveaway sensation 
of the left knee.  He reported occasional soreness of the 
right knee.  Examination revealed no effusion.  The veteran 
demonstrated motion from zero to 130 degrees bilaterally.  
There was some tenderness to palpation, without any noted 
crepitus in either knee.  No ligamentous laxity was 
appreciated and Murray's test was negative bilaterally.  X-
rays showed mild osteoarthritis of both knees, opined to have 
progressed slightly on the right as compared to prior 
examination results.  The examiner concluded that the 
veteran's knee problems were mildly disabling.  

Relevant to the lumbar spine, the veteran complained of 
morning stiffness and aggravation of back pain with prolonged 
standing, riding, or lifting.  He denied incontinence or 
aggravation with coughing or sneezing.  He indicated his pain 
was primarily in the midline of the spine, without radiation 
or paresthesias in the lower extremities.  Examination 
revealed no postural defects.  Heel-and-toe walking was 
intact, with no noted lack of coordination or fatigability.  
The veteran had flexion to 95 degrees, extension to 20 
degrees (with a pulling sensation in the back of the thighs), 
left lateral bending to 25 degrees, and right lateral bending 
to 20 degrees.  There was no palpable paraspinous muscle 
spasm.  Straight leg raising was negative bilaterally.  There 
was no evidence of sensory deficits to light touch and 
reflexes were symmetrical.  X-rays taken in April 1999 showed 
continued retrolisthesis of L4 on L5 with sacralization of L5 
but were interpreted as showing no significant changes from 
examination in 1997.  The examiner opined that the veteran 
had mild chronic low back pain without evidence of nerve root 
entrapment.

At the time of examination in August 2000, the veteran denied 
locking or giving way of the right knee but reported 
occasional giving way of the left knee.  He reported rare 
right knee effusion and only occasional left knee effusion.  
Examination revealed no effusion of the knee joints.  The 
veteran had motion from -2 to 130 degrees on the right and 
from zero to 135 degrees on the left.  There was tenderness 
to palpation on the right but not the left.  The examiner 
noted mild anterior subluxation of the left knee, stated to 
be within normal limits.  There was no significant 
instability in either joint and McMurray's sign was negative 
bilaterally.  X-rays showed mild osteoarthritic changes of 
both knees, stated to be stable as compared to prior 
examination.  The examiner opined the arthritis was most 
likely related to the veteran's service problems.  

Relevant to the veteran's back, the August 2000 VA examiner 
noted that magnetic resonance imaging completed in March 2000 
showed only mild degenerative disc disease without 
significant neuroforaminal narrowing or spinal stenosis.  
Examination revealed no postural defects, no fatigability, 
instability or incoordination.  The veteran manifested back 
flexion to 100 degrees with a mild pulling pain in the lumbar 
region.  The veteran had extension to 18 degrees, productive 
of moderate pain in the lumbar region.  Right and left 
lateral bending to 18 degrees was painless.  There was a 
moderate amount of paraspinous muscle spasm over the lumbar 
region, right more than left.  Straight leg raising was 
negative.  There were no sensory deficits appreciated in the 
lower extremities.  The impression was mechanical low back 
pain most likely secondary to paraspinous muscle spasm.  The 
examiner also stated that the mild degenerative changes of 
the lumbar spine were most likely consistent with 
instability, but that there was no evidence of instability at 
the time of the examination.   

An amended VA examination report, dated in September 2000, is 
of record.  The examiner noted that the mild subluxation of 
the left knee noted in August 2000 was not clinically 
significant.  The examiner also noted that there had been no 
incoordination, weakened movement or excessive fatigability, 
and that since the veteran demonstrated a full range of 
motion it was implied there was no pain.  The examiner noted 
that no pain was reported by the veteran on range of motion 
testing.  The examiner further noted that there did not 
appear to be any impairment on the veteran's ability to work, 
but that it was impossible to evaluate pain based on any 
episodic pain the veteran experienced.  With regard to the 
spine, the examiner indicated that objective findings in 
August 2000 had been minimal and that measurement of pain was 
not possible.  The examiner continued to note that it was 
typical of low back conditions to have good and bad days, and 
that all back patients had additional functional impairment 
with decreased mobility, typically being off work for a few 
days during flare-ups.  

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claims.  The 
record reflects that the veteran has been notified of the law 
and regulations governing the evaluation of knee and back 
disabilities, the evidence considered by the RO and the 
reasons for its determinations.  The Board remanded the case 
in May 2000 for further development, to include obtaining 
contemporary and comprehensive VA examinations.  All 
requested development has been completed, to the extent 
possible.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Furthermore, in March 2001, the RO specifically advised the 
veteran as to the enactment of the VCAA and as to the type of 
evidence probative of his claim.  He was afforded additional 
time in which to submit such evidence.  Neither he nor his 
appointed representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Accordingly, the 
Board finds the facts pertinent to these claims have been 
properly developed and no further action is required to 
comply with the VCAA or the implementing regulations.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (2001).

Diagnostic Code 5295 pertains to lumbosacral strain.  With 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position, 
a 20 percent evaluation is warranted.  Where symptoms are 
severe with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, a loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, a 40 percent evaluation is warranted.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involoved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, and/ or incoordination, and the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).

Analysis

Low Back

In this case the record shows that the veteran experiences 
some limitation of spinal motion, to include due to pain.  
The August 2000 examination report describes moderate pain.  
Moreover, the September 2000 examination addendum indicates 
that although objective findings at the time of the August 
2000 examination were minimal, it would be consistent for the 
veteran to experience additional functional impairment due to 
flare-ups.  As such, the veteran's spinal symptoms more 
nearly approximate the criteria for a 20 percent rating under 
Diagnostic Code 5295, in contemplation of functional 
impairment in the form of increased motion loss and spasm 
during periods of flare-ups.

The veteran's spine does not, however, warrant assignment of 
a higher rating.  In this regard the Board notes that there 
is no medical evidence of abnormal mobility of the spine, to 
include with forced motion, nor of a marked limitation of 
forward bending or spinal listing.  Moreover, even with 
consideration of all pertinent disabililty factors, there is 
no reasonable basis for concluding that the limitation of 
motion more nearly approximates severe than moderate.  
Despite noting the tendency toward flare-ups, the examination 
reports consistently show no objective evidence of 
fatigability, instability or incoordination resulting in 
additional motion loss.  Rather, even with consideration of 
the potential for flare-ups, the competent medical 
professionals have concluded that the veteran's lumbosacral 
disability results in mild or at most moderate disability.  
Such is consistent with no more than a 20 percent rating 
assignment.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code. 

Knees

The veteran is service-connected for left knee 
chondromalacia, arthritis and residuals of multiple 
arthroscopic surgeries.  The veteran is also service-
connected for right knee chondromalacia with arthritis.  

The Board first notes that there is X-ray evidence of right 
knee arthritis, and objective clinical evidence of pain with 
right knee motion.  As such, the Board finds that a 
10 percent rating is warranted for the veteran's right knee 
under Diagnostic Code 5003.

The Board has considered whether a higher evaluation is 
warranted for either knee based on motion limitation.  
However, the competent medical evidence does not show 
limitation of motion that more nearly approximates the 
criteria for a 20 percent evaluation than those for a 10 
percent evaluation.  The examination evidence consistently 
shows flexion to greater than 60 degrees and extension 
limited to less than five degrees.  The most contemporary 
examination evidence describes a full range of knee motion 
bilaterally.  Moreover, the examination evidence indicates 
there is no evidence of fatigability, weakness, or 
incoordination indicative of further functional impairment in 
the form of additional motion limitation of either knee.  In 
September 2000, the VA examiner specifically indicated that 
it was not possible to fully assess pain, but that insofar as 
the veteran had full motion of his left knee, it was not 
apparent that any additional functional impairment resulted.  
Based on the above, no higher rating is warranted based on 
motion limitation of either knee.

The Board further notes that the veteran does not manifest 
any right knee instability or subluxation so it does not 
warrant even a compensable evaluation under Diagnostic Code 
5257.  With respect to the left knee, however, the medical 
evidence of record shows that the veteran has reported 
occasional giving way of his left knee.  In addition, mild 
subluxation of the left knee has been found.  Such is 
sufficient to warrant assignment of a separate 10 percent 
rating under Diagnostic Code 5257.  The medical evidence does 
not, however, show instability or laxity in the left knee 
which more nearly approximates moderate than slight.  
Therefore, a separate rating in excess of 10 percent is not 
warranted. 

Again, consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2001), whether or not they were raised by the veteran.  
However, the Board finds no basis upon which to assign higher 
or additional disability evaluations for either knee.  

In arriving at the above determinations, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against any further increase or separate rating assignment 
for the veteran's knees or lumbosacral spine, that doctrine 
is not further applicable in the instant appeal.  
38 U.S.C.A. § 5107(b).

Extra-schedular

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1).

The evidence of record does not, however, show that the 
veteran has missed work, or required hospitalization or 
surgery by reason of either knee or his back during the 
period pertinent to these claims.  The veteran has not 
alleged the existence of unusual manifestations of the 
disability.  The medical evidence shows that the 
manifestations of the veteran's back and knee disabilities 
are those specifically contemplated by the schedular 
criteria.  In sum there is no indication in the record that 
the average industrial impairment from the disabilities 
discussed herein above would be in excess of that 
contemplated by the assigned evaluations.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.


ORDER

Entitlement to a 20 percent rating, and no more, for low back 
disability, is granted, subject to the laws and regulations 
governing the payment of monetary awards. 

The Board having determined a rating of 10 percent for 
arthritis with limitation of motion and a separate rating of 
10 percent for subluxation are warranted for the veteran's 
left knee disability, the appeal is granted to this extent 
and subject to the laws and regulations governing the payment 
of monetary awards.

Entitlement to a 10 percent rating, and no more, for right 
knee disability is granted, subject to the laws and 
regulations governing the payment of monetary awards.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

